Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of February 26, 2019 by and among MeiraGTx Holdings plc, a Cayman Islands
exempted company (the “Company”), and the Investors identified on Exhibit A
attached hereto (each an “Investor” and collectively the “Investors”).

RECITALS

A.    The Company and the Investors are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
provisions of Section 4(a)(2) of the Securities Act of 1933, as amended (the
“1933 Act”); and

B.    The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, a certain number (the “Shares”) of ordinary shares of
the Company, nominal value $0.00003881 per share (the “Ordinary Shares”).

C.    Contemporaneously with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights in respect of the
Shares under the 1933 Act, and the rules and regulations promulgated thereunder,
and applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.    Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Ordinary Share Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Ordinary Shares, including
without limitation, any debt, preferred shares, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Ordinary Shares.



--------------------------------------------------------------------------------

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Environmental Laws” has the meaning set forth in Section 4.17.

“FDA” has the meaning set forth in Section 4.32.

“GAAP” has the meaning set forth in Section 4.19.

“Intellectual Property Rights” has the meaning set forth in Section 4.16(a).

“Investor Questionnaire” has the meaning set forth in Section 5.8.

“IPO Registration Statement” means the Company’s registration statement (File
No. 333- 224914), including a prospectus, as amended at the time it became
effective on June 8, 2018, including the information deemed pursuant to Rule
430A, 430B or 430C under the 1933 Act to be part of such registration statement
at the time of its effectiveness.

“Losses” has the meaning set forth in Section 8.2.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise) or
business of the Company and its Subsidiaries taken as a whole, (ii) the legality
or enforceability of any of the Transaction Documents or (iii) the ability of
the Company to perform its obligations under the Transaction Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which is material to the business
of the Company, including those that have been filed or were required to have
been filed as an exhibit to the SEC Filings pursuant to Item 601(b)(10) of
Regulation S-K.

“Nasdaq” means The Nasdaq Global Select Market.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agents” means Chardan Capital Markets LLC and Evercore Group L.L.C.

“Press Release” has the meaning set forth in Section 9.7.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

“SEC” means the United States Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.3.

“Shares” has the meaning set forth in the Recitals.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable Ordinary Shares).

“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Shares purchased hereunder as specified opposite such Investor’s name on
Exhibit A attached hereto, under the column entitled “Aggregate Purchase Price
of Shares,” in U.S. Dollars and in immediately available funds.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Trading Day” means a day on which Nasdaq is open for trading.

“Transfer Agent” has the meaning set forth in Section 7.7.

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

“USPTO” has the meaning set forth in Section 4.16(a).

“1933 Act” has the meaning set forth in the Recitals.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2.    Purchase and Sale of the Shares. On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company will issue and sell, and
the Investors will purchase, severally and not jointly, the number of Shares set
forth opposite the name of such Investor under the heading “Number of Shares to
be Purchased” on Exhibit A attached hereto at a price per Share equal to $13.80.

3.    Closing.

3.1.    Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Shares (the “Closing”) shall occur
remotely via exchange of documents and signatures at a time (the “Closing Date”)
to be agreed to by the Company and the Investors, but in no event later than the
third Trading Day after the date hereof, and of which the Investors will be
notified in advance by the Placement Agents.

 

3



--------------------------------------------------------------------------------

3.2.    On the Closing Date, each Investor shall deliver or cause to be
delivered to the Company the Subscription Amount via wire transfer of
immediately available funds pursuant to the wire instructions delivered to such
Investor by the Company on or prior to the Closing Date.

3.3.    At or before the Closing, the Company shall deliver or cause to be
delivered to each Investor a number of Shares, registered in the name of the
Investor, in the amount set forth opposite the name of such Investor under the
heading “Number of Shares to be Purchased” on Exhibit A attached hereto.

4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (the “Disclosure Schedules”) and except as
described in the SEC Filings, which qualify these representations and warranties
in their entirety:

4.1.    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect. Each of the Company’s
“Subsidiaries” (for purposes of this Agreement, as defined in Rule 405 under the
1933 Act) has been duly incorporated or organized, as the case may be, and is
validly existing as a corporation, partnership or limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or organization and has the power and authority (corporate or
other) to carry on its business as now conducted and to own or lease its
properties. Each of the Company’s Subsidiaries is duly qualified as a foreign
corporation, partnership or limited liability company, as applicable, to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to so qualify has not had
and could not reasonably be expected to have a Material Adverse Effect. All of
the issued and outstanding capital stock or other equity or ownership interests
of each of the Company’s Subsidiaries have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company, directly
or through Subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or adverse claim.

4.2.    Authorization. The Company has the requisite corporate power and
authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
shareholders is necessary for, (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares. The
Transaction

 

4



--------------------------------------------------------------------------------

Documents constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

4.3.    Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and none of such shares were issued in violation of
any pre-emptive rights and such shares were issued in compliance in all material
respects with applicable Cayman Islands, state and federal securities law and
any rights of third parties. Except as described on Schedule 4.3 or as described
in the IPO Registration Statement and the Company’s filings pursuant to the 1934
Act (collectively, the “SEC Filings”), no Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to the issuance by the
Company of any securities of the Company. Except as described on Schedule 4.3 or
as described in the SEC filings, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Agreement. Except as
described on Schedule 4.3 or as described in the SEC filings and except for the
Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as described on
Schedule 4.3 or as described in the SEC filings and except as provided in the
Registration Rights Agreement, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.

The issuance and sale of the Shares hereunder will not obligate the Company to
issue Ordinary Shares or other securities to any other Person (other than the
Investors) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.

The Company does not have outstanding shareholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4.    Valid Issuance. The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

 

5



--------------------------------------------------------------------------------

4.5.    Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (a) filings that have been made pursuant to
applicable state securities laws, (b) post-sale filings pursuant to applicable
state and federal securities laws, (c) filings pursuant to the rules and
regulations of Nasdaq and (d) the filing of the registration statement required
to be filed by the Registration Rights Agreement, each of which the Company has
filed or undertakes to file within the applicable time. Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken all action necessary to exempt (i) the issuance
and sale of the Shares and (ii) the other transactions contemplated by the
Transaction Documents from the provisions of any shareholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties is subject that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the Shares
and the ownership, disposition or voting of the Shares by the Investors or the
exercise of any right granted to the Investors pursuant to this Agreement or the
other Transaction Documents.

4.6.    Delivery of SEC Filings; Business. The Company has made available to the
Investors through the Electronic Data Gathering, Analysis, and Retrieval system
(the “EDGAR system”), true and complete copies of the SEC Filings. The Company
has made all filings required to be made pursuant to the 1934 Act. The Company
is engaged in all material respects only in the business described in the SEC
Filings and the SEC Filings contain a complete and accurate description in all
material respects of the business of the Company.

4.7.    Use of Proceeds. The net proceeds of the sale of the Shares hereunder
shall be used by the Company for working capital and general corporate purposes.

4.8.    No Material Adverse Change. Since September 30, 2018, except as
specifically set forth in a subsequent SEC Filing filed at least one Trading Day
prior to the date hereof, (i) there has not been any event, occurrence,
development or condition of any character that has had or would reasonably be
expected to have a Material Adverse Effect; (ii) there have not been any changes
in the authorized capital, assets, liabilities, financial condition, business,
Material Contracts or operations of the Company and its Subsidiaries, taken as a
whole, from that reflected in the consolidated financial statements of the
Company and its Subsidiaries, except for any such changes in the ordinary course
of business which have not had or would not reasonably be expected to have a
Material Adverse Effect and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders. No
material event, liability, fact, circumstance, occurrence or development has
occurred or exists, or is reasonably expected to occur or exist, with respect to
the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition that would be required to be disclosed
by the Company under applicable Law that has not been publicly disclosed. Since
September 30, 2018, the Company has not admitted in writing its inability to pay
its debts generally as they become due, filed or consented to the filing against
it of a petition in bankruptcy or a petition to take advantage of any insolvency
act, made an assignment for the benefit of creditors, consented to the
appointment of a receiver for itself or for the whole or any substantial part of
its property, or had a petition in bankruptcy filed against it, been adjudicated
a bankrupt, or filed a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws or any other laws of the United States or any
other jurisdiction.

 

6



--------------------------------------------------------------------------------

4.9.    SEC Filings.

(a)    The Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under 1933 Act and the
1934 Act, including pursuant to Section 13(a) or 15(d) of the 1934 Act, for the
one year preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material). At the time of filing
thereof, such SEC Filings complied as to form in all material respects with the
requirements of the 1933 Act or 1934 Act, as applicable, and, as of their
respective dates, did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. As of the date of this Agreement,
there are no outstanding or unresolved comments in comment letters received from
the SEC or its staff.

(b)    Each prospectus filed pursuant to Rule 424(b) under the 1933 Act, as of
its issue date and as of the closing of any sale of securities pursuant thereto,
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

4.10.    No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares in accordance with the provisions thereof will not
(i) conflict with or result in a breach or violation of (a) any of the terms and
provisions of, or constitute a default under, the Company’s Articles of
Association, both as in effect on the date hereof (true and complete copies of
which have been made available to the Investors through the EDGAR system), or
(b) assuming the accuracy of the representations and warranties in Section 5,
any applicable statute, rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over the Company or
its Subsidiaries, or any of their assets or properties, or (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
its Subsidiaries or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, except, in the case of clauses (i)(b) and (ii) only, for
such violations, conflicts or defaults as have not and would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
This Section does not relate to matters with respect to tax status, which are
the subject of Section 4.12, and environmental laws, which are the subject of
Section 4.16.

4.11.    Compliance. The Company is not (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties

 

7



--------------------------------------------------------------------------------

is bound (whether or not such default or violation has been waived), (ii) in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) in violation of any statute, rule, ordinance or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

4.12.    Tax Matters. The Company and its Subsidiaries have filed all tax
returns required to have been filed by the Company or its Subsidiaries with all
appropriate governmental agencies and have paid all taxes shown thereon or
otherwise owed by them. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 4.18
below in respect of all federal, state and foreign income and franchise taxes
for all periods as to which the tax liability of the Company or its Subsidiaries
has not been finally determined, except to the extent of any inadequacy that
would not reasonably be expected to result in a Material Adverse Effect. There
are no material tax liens or claims pending, or to the Company’s Knowledge,
threatened against the Company or any of its Subsidiaries or any of their
respective material assets or properties.

4.13.    Title to Properties. Except as disclosed in the SEC Filings, the
Company and its Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens, encumbrances and defects, except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and except as disclosed in the SEC Filings, the Company and its Subsidiaries
hold any leased real or personal property under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
and with no exceptions, except such as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

4.14.    Certificates, Authorities and Permits. The Company and its Subsidiaries
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by them, except where failure to so possess would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect. The
Company and its Subsidiaries have not received any notice of proceedings
relating to the revocation or modification of any such certificate, authority or
permit that, if determined adversely to the Company or its Subsidiaries, would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

4.15.    Intellectual Property. Except as expressly contemplated by the SEC
Filings, the Company and its Subsidiaries own, possess, license or have other
rights to use, the patents and patent applications, copyrights, trademarks,
service marks, trade names, service names and trade secrets described in the SEC
Filings as necessary or material for use in connection with its business and
which the failure to so have would have or reasonably be expected to result in a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
There is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by any Person that the Company’s business or the business of
its Subsidiaries as now conducted infringes or otherwise violates any patent,
trademark, copyright, trade secret or other

 

8



--------------------------------------------------------------------------------

proprietary rights of another. To the Company’s Knowledge, there is no existing
infringement by another Person of any of the Intellectual Property Rights that
would have or would reasonably be expected to have a Material Adverse Effect.
The Company and its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of its Intellectual
Property Rights, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. All
material licenses or other material agreements under which the Company is
granted Intellectual Property Rights are in full force and effect and, to the
Company’s knowledge, there is no material default by any other party thereto,
except as would not reasonably be expected to have a Material Adverse Effect.
The Company has no reason to believe that the licensors under such licenses and
other agreements do not have and did not have all requisite power and authority
to grant the rights to the Intellectual Property Rights purported to be granted
thereby. The consummation of the transactions contemplated hereby and by the
other Transaction Documents will not result in the alteration, loss, impairment
of or restriction on the Company’s or any of its Subsidiaries’ ownership or
right to use any Intellectual Property Rights that is material to the conduct of
the Company’s business as currently conducted.

4.16.    Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, neither the
Company nor any of its Subsidiaries is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), has released any hazardous substances regulated by Environmental Law on
to any real property that it owns or operates, or has received any written
notice or claim it is liable for any off-site disposal or contamination pursuant
to any Environmental Laws; and to the Company’s Knowledge, there is no pending
or threatened investigation that would reasonably be expected to lead to such a
claim.

4.17.    Legal Proceedings. Except as described in the SEC Filings, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its Subsidiaries is or may reasonably be
expected to become a party or to which any property of the Company is or may
reasonably be expected to become the subject that, individually or in the
aggregate, if determined adversely to the Company or its Subsidiaries, could
(i) reasonably be expected to have a Material Adverse Effect or (ii) adversely
affect or challenge the legality, validity or enforceability of the Transaction
Documents. Neither the Company nor any of its Subsidiaries, nor, to the
Company’s Knowledge, any director or officer thereof, is or has been the subject
of any action involving a judicially filed claim of violation of or liability
under U.S. federal, state or foreign securities laws or a judicially filed claim
of breach of fiduciary duty. There has not been, and to the Company’s Knowledge,
there is not pending or threatened, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
1933 Act or the 1934 Act.

 

9



--------------------------------------------------------------------------------

4.18.    Financial Statements. The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the financial position of the Company
as of the dates shown and its results of operations and cash flows for the
periods shown, subject in the case of unaudited financial statements to normal,
immaterial year-end audit adjustments, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and except that the
unaudited financial statements may not contain all footnotes required by GAAP,
and, in the case of quarterly financial statements, as permitted by Form 10-Q
under the 1934 Act).

4.19.    Compliance with Nasdaq Continued Listing Requirements. The Company is
in compliance with applicable Nasdaq continued listing requirements. There are
no proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Ordinary Shares on Nasdaq and
the Company has not received any notice of, nor to the Company’s Knowledge is
there any reasonable basis for, the delisting of the Ordinary Shares from
Nasdaq.

4.20.    Brokers and Finders. Other than the Placement Agents, no Person will
have, as a result of the transactions contemplated by the Transaction Documents,
any valid right, interest or claim against or upon the Company or an Investor
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company. No
Investor shall have any obligation with respect to any fees, or with respect to
any claims made by or on behalf of other Persons for fees, in each case of the
type contemplated by this Section 4.20 that may be due in connection with the
transactions contemplated by this Agreement or the Transaction Documents.

4.21.    No Directed Selling Efforts or General Solicitation. Neither the
Company nor any of its Subsidiaries nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D (“Regulation D”) promulgated under the 1933 Act) in
connection with the offer or sale of any of the Shares. The Company has offered
the Shares for sale only to the Investors and certain other “accredited
investors” within the meaning of Rule 501 under the 1933 Act.

4.22.    No Integrated Offering. Neither the Company nor any of its subsidiaries
nor any Person acting on its behalf has, directly or indirectly, made any offers
or sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the 1933 Act.

4.23.    Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Shares to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act. The issuance and sale of the shares does not
contravene the rules and regulations of Nasdaq.

 

10



--------------------------------------------------------------------------------

4.24.    No Unlawful Payments. Neither the Company nor any of its Subsidiaries
nor any director, officer, or employee of the Company or any of its Subsidiaries
nor, to the knowledge of the Company, any agent, affiliate or other person
associated with or acting on behalf of the Company or any of its Subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption laws; or (iv) made, offered, agreed, requested or taken an
act in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its Subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

4.25.    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its Subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental or regulatory
agency (collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental or regulatory agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

4.26.    No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company, any agent, or affiliate or other person associated with or acting on
behalf of the Company or any of its Subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. Government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including,
without limitation, the designation as a “specially designated national” or
“blocked person”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its Subsidiaries located, organized
or resident in a country or territory that is the subject or the target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Sudan, Syria,
and the Crimea Region of the Ukraine (each, a “Sanctioned Country”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Shares hereunder, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person

 

11



--------------------------------------------------------------------------------

or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or the
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions. For the
past five years, the Company and its Subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

4.27.    Transactions with Affiliates. Except as disclosed in the SEC Filings,
none of the executive officers or directors of the Company or its Subsidiaries
and, to the Company’s Knowledge, none of the employees of the Company or its
Subsidiaries is presently a party to any transaction with the Company (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors) that is required to be disclosed under Item 404 of
Regulation S-K under the 1933 Act.

4.28.    Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), which are designed to ensure that material information relating to the
Company, including its consolidated Subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities. Since the end of the Company’s most recent audited fiscal year,
there have been no significant deficiencies or material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company is not aware of
any change in its internal controls over financial reporting that has occurred
during its most recent fiscal quarter that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

4.29.    Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Shares contemplated hereby, no event
or circumstance has occurred or information exists with respect to the Company
or its business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed
(assuming for this purpose that the SEC Filings are being incorporated by
reference into an effective registration statement filed by the Company under
the 1933 Act).

4.30.    Investment Company. The Company is not required to be registered as,
and is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

4.31.    Tests and Preclinical and Clinical Trials. The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s Knowledge, on
behalf of the Company that are described in the SEC Filings were and, if still
pending, are being, conducted in all material respects in accordance with the
protocols submitted to the U.S. Food and Drug Administration (the “FDA”) or any
foreign governmental body exercising comparable authority, procedures and

 

12



--------------------------------------------------------------------------------

controls pursuant to, where applicable, accepted professional and scientific
standards, and all applicable laws and regulations; the descriptions of the
studies, tests and preclinical and clinical trials conducted by or, to the
Company’s Knowledge, on behalf of the Company, and the results thereof,
contained in the SEC Filings are accurate and complete in all material respects;
the Company is not aware of any other studies, tests or preclinical and clinical
trials, the results of which call into question the results described in the SEC
Filings; and the Company has not received any notices or correspondence from the
FDA, any foreign, state or local governmental body exercising comparable
authority or any Institutional Review Board requiring the termination,
suspension, material modification or clinical hold of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

4.32.    Labor. Neither the Company nor any of its Subsidiaries is bound by or
subject to any collective bargaining agreement or any similar agreement with any
organization representing its employees. No labor problem or dispute with the
employees of the Company and its Subsidiaries exists or, to the Company’s
Knowledge, is threatened, and the Company is not aware of any existing or
imminent labor disturbance by the employees of any of its principal suppliers or
contractors, that could have a Material Adverse Effect, whether or not arising
from transactions in the ordinary course of business, except as contemplated in
the Company SEC Filings.

4.33.    Passive Foreign Investment Company; Controlled Foreign Company. Neither
the Company nor its Subsidiaries will be deemed to constitute a “passive foreign
investment company” within the meaning of 26 USC §1297(a) or a “controlled
foreign company” within the meaning of 26 USC §957.

4.34.    Regulation M Compliance. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Shares, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Shares, or (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company.

4.35.    No Disqualification Events. With respect to the Shares to be offered
and sold hereunder in reliance on Rule 506 under the 1933 Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

 

13



--------------------------------------------------------------------------------

4.36.    Other Covered Persons. Other than the Placement Agents, the Company is
not aware of any person (other than any Issuer Covered Person) that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Shares.

4.37.    Notice of Disqualification Events. The Company will notify the
Investors in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person.

4.38.    Full Disclosure. The written materials delivered to the Investors in
connection with the transactions contemplated by the Transaction Documents, when
considered together with the SEC filings, do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. The Company understands and confirms that the
Investors will rely on the foregoing representations in effecting transactions
in securities of the Company.

5.    Representations and Warranties of the Investors. Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:

5.1.    Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Shares pursuant to this Agreement.

5.2.    Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

5.3.    Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Shares for any period of time. Such Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered.

5.4.    Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

14



--------------------------------------------------------------------------------

5.5.    Disclosure of Information. Such Investor has had an opportunity to
receive, review and understand all information related to the Company requested
by it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Shares, and has conducted and completed its own independent due diligence. Such
Investor acknowledges receipt of copies of the SEC Filings. Based on the
information such Investor has deemed appropriate, and without reliance upon the
Placement Agents, it has independently made its own analysis and decision to
enter into the Transaction Documents. Such Investor is relying exclusively on
its own sources of information, investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Shares and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

5.6.    Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7.    Legends. It is understood that, except as provided below, certificates
evidencing the Shares may bear the following or any similar legend:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR OTHER
AVAILABLE EXEMPTION, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.”

If required by the authorities of any state in connection with the issuance of
sale of the Shares, the legend required by such state authority.

 

15



--------------------------------------------------------------------------------

5.8.    Accredited Investor. Such Investor is (a) an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the 1933 Act and
(b) an Institutional Account as defined in FINRA Rule 4512(c) and has executed
and delivered to the Company a questionnaire in substantially the form attached
hereto as Exhibit C (the “Investor Questionnaire”), which such Investor
represents and warrants is true, correct and complete. Such investor is a
sophisticated institutional investor with sufficient knowledge and experience in
investing in private equity transactions to properly evaluate the risks and
merits of its purchase of the Shares. Such Investor has determined based on its
own independent review and such professional advice as it deems appropriate that
its purchase of the Shares and participation in the transactions contemplated by
the Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Investor, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under such Investor’s
charter, bylaws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Investor is bound and
(v) are a fit, proper and suitable investment for such Investor, notwithstanding
the substantial risks inherent in investing in or holding the Shares.

5.9.    Placement Agents. Such Investor hereby acknowledges and agrees that
(a) each Placement Agent is acting solely as placement agent in connection with
the execution, delivery and performance of the Transaction Documents and is not
acting as an underwriter or in any other capacity and is not and shall not be
construed as a fiduciary for such Investor, the Company or any other person or
entity in connection with the execution, delivery and performance of the
Transaction Documents, (b) neither of the Placement Agents has made and will not
make any representation or warranty, whether express or implied, of any kind or
character and has not provided any advice or recommendation in connection with
the execution, delivery and performance of the Transaction Documents,
(c) neither of the Placement Agent has any responsibility with respect to
(i) any representations, warranties or agreements made by any person or entity
under or in connection with the execution, delivery and performance of the
Transaction Documents, or the execution, legality, validity or enforceability
(with respect to any person) thereof, or (ii) the business, affairs, financial
condition, operations, properties or prospects of, or any other matter
concerning the Company, and (d) neither of the Placement Agents will have any
liability or obligation (including without limitation, for or with respect to
any losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses or disbursements incurred by such Investor, the
Company or any other person or entity), whether in contract, tort or otherwise,
to such Investor, or to any person claiming through it, in respect of the
execution, delivery and performance of the Transaction Documents.

5.10.    No General Solicitation. Such Investor did not learn of the investment
in the Shares as a result of any general solicitation or general advertising.

5.11.    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

16



--------------------------------------------------------------------------------

5.12.    Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, the Placement
Agents or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement. Other than to other
Persons party to this Agreement and their respective authorized representatives
and advisors, such Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

5.13.    No Government Recommendation or Approval. Such Investor understands
that no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Shares.

5.14.    No Intent to Effect a Change of Control; Ownership. Such Investor has
no present intent to effect a “change of control” of the Company as such term is
understood under the rules promulgated pursuant to Section 13(d) of the 1934 Act
and under the rules of Nasdaq. Except as set forth in its selling shareholder
questionnaire that has been has executed and delivered to the Company in
substantially the form attached hereto as Exhibit D (the “Selling Shareholder
Questionnaire”), which such Investor represents and warrants is true, correct
and complete, as of the date hereof, neither the Investor nor any of its
Affiliates is the owner of record or the beneficial owner of Ordinary Shares or
securities convertible into or exchangeable for Ordinary Shares.

5.15.    No Conflicts. The execution, delivery and performance by such Investor
of the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) to such Investor’s
knowledge, result in a violation of any law, rule, regulation, order, judgment
or decree (including federal and state securities laws) applicable to such
Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations hereunder.

 

17



--------------------------------------------------------------------------------

5.16.    No Rule 506 Disqualifying Activities. Such Investor has not taken any
of the actions set forth in, and is not subject to, the disqualification
provisions of Rule 506(d)(1) of the 1933 Act.

5.17.    Residency. Such Investor is a resident of the jurisdiction specified
below its address on the Schedule of Investors.

The Company acknowledges and agrees that the representations contained in this
Section 5 shall not modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

6.    Conditions to Closing.

6.1.    Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase Shares at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a)    The representations and warranties made by the Company in Section 4
hereof shall be true and correct in all material respects (or to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) as of the date hereof and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b)    The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Shares and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect.

(c)    The Company shall have executed and delivered the Registration Rights
Agreement.

(d)    The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares, a copy of which shall have been
provided to the Investors.

(e)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

 

18



--------------------------------------------------------------------------------

(f)    There shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

(g)    The Company shall have delivered to the Investors a Certificate, executed
on behalf of the Company by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in subsections (a), (b), (d), (e), (f) and (j) of this
Section 6.1.

(h)    The Company shall have delivered to the Investors a Certificate, executed
on behalf of the Company by its Chief Operating Officer, dated as of the Closing
Date, certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Shares, certifying the current
versions of the Articles of Association of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(i)    The Investors shall have received an opinion from each of Latham &
Watkins LLP, United States counsel for the Company, and Walkers, Cayman Islands
counsel for the Company, and dated as of the Closing Date, in form and substance
reasonably acceptable to the Placement Agents and the Investors and addressing
such legal matters as the Investors may reasonably request.

(j)    No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Ordinary Shares.

(k)    The Company’s directors and officers shall have executed and delivered
customary “lock-up” agreements for a period of 90 days, in form and substance
reasonably acceptable to the Investors and the Placement Agents.

6.2.    Conditions to Obligations of the Company. The Company’s obligation to
sell and issue Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a)    The representations and warranties made by the Investors in Section 5
hereof shall be true and correct in all material respects when made, and shall
be true and correct in all material respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date.

(b)    Each Investor shall have executed and delivered the Registration Rights
Agreement, an Investor Questionnaire and a Selling Shareholder Questionnaire.

 

19



--------------------------------------------------------------------------------

(c)    Any Investor purchasing Shares at the Closing shall have paid in full its
Subscription Amount to the Company.

6.3.    Termination of Obligations to Effect Closing; Effects.

(a)    The obligations of the Company, on the one hand, and the Investors, on
the other hand, to effect the Closing shall terminate as follows:

(i)    Upon the mutual written consent of the Company and Investors that agreed
to purchase 55% of the Shares to be issued and sold pursuant to this Agreement;

(ii)    By the Company if any of the conditions set forth in Section 6.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company; or

(iii)    By an Investor (with respect to itself only) if any of the conditions
set forth in Section 6.1 shall have become incapable of fulfillment, and shall
not have been waived by the Investor;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

7.    Covenants and Agreements of the Company.

7.1.    Reports. The Company will furnish to the Investors and/or their
assignees such information relating to the Company as from time to time may
reasonably be requested by the Investors and/or their assignees; provided,
however, that the Company shall not disclose material nonpublic information to
the Investors, or to advisors to or representatives of the Investors, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Investors, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Investor wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.

 

20



--------------------------------------------------------------------------------

7.2.    No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.3.     Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of an Investor. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to each Investor at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of such Investor.

7.4.    Reporting Status. The Company shall timely file all reports required to
be filed with the SEC pursuant to the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.

7.5.    Compliance with Laws. The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.

7.6.    Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Ordinary Shares on Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.

7.7.    Termination of Covenants. The provisions of Sections 7.1 through 7.5
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.8.    Removal of Legends. In connection with any sale or disposition of the
Shares by an Investor pursuant to Rule 144 or pursuant to any other exemption
under the 1933 Act such that the purchaser acquires freely tradable shares and
upon compliance by the Investor with the requirements of this Agreement, if
requested by the Investor, the Company shall cause the transfer agent for the
Ordinary Shares (the “Transfer Agent”) to timely remove any restrictive legends
related to the book entry account holding such Shares and make a new, unlegended
entry for such book entry Shares sold or disposed of without restrictive
legends, provided that the Company has received customary representations and
other documentation reasonably acceptable to the Company in connection
therewith. Subject to receipt by the Company of customary representations and
other documentation reasonably acceptable to the Company in connection
therewith, upon the earlier of such time as the Shares (i) have been registered
under the 1933 Act pursuant to an effective registration statement, (ii) have
been sold pursuant to Rule 144, or (iii) are eligible for resale under Rule
144(b)(1) or any successor provision, the Company shall (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent

 

21



--------------------------------------------------------------------------------

shall make a new, unlegended entry for such book entry Shares, and (B) cause its
counsel to deliver to the Transfer Agent one or more opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act. The Company shall be responsible for the fees of its Transfer Agent and all
DTC fees associated with such issuance.

7.9.    Subsequent Equity Sales.

(a)    From the date hereof until ninety (90) days after the Closing Date,
without the consent of the Required Investors, the Company shall not (A) issue
Ordinary Shares or Ordinary Shares Equivalents or (B) file with the SEC a
registration statement under the 1933 Act relating to any Ordinary Shares or
Ordinary Share Equivalents except pursuant to the terms of agreements to which
the Company is currently a party. Notwithstanding the foregoing, the provisions
of this Section 7.8(a) shall not apply to (i) the issuance of the Shares
hereunder, (ii) the issuance of Ordinary Shares or Ordinary Shares Equivalents
upon the conversion or exercise of any securities of the Company outstanding on
the date hereof or outstanding pursuant to clause (iii) or (iv) below, (iii) the
issuance of any Ordinary Shares or Ordinary Shares Equivalents pursuant to any
Company stock-based compensation plans duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company, (iv) the filing of a registration
statement on Form S-8 under the Securities Act to register the offer and sale of
securities on a newly adopted stock-based compensation plan or (v) the issuance
of any Ordinary Shares or Ordinary Shares Equivalents in connection with a
transaction with an unaffiliated third party that includes a bona fide
commercial relationship with the Company (including any joint venture, marketing
or distribution arrangement, strategic alliance, collaboration agreement or
corporate partnering, intellectual property license agreement or acquisition
agreement with the Company); provided, however, that the aggregate number of
Ordinary Shares issued pursuant to clause (v) during the ninety (90) day
restricted period shall not exceed 10% of the total number of Ordinary Shares
issued and outstanding immediately following the Closing.

(b)    The Company shall not, and shall use its commercially reasonable efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Shares in a manner that would require the registration under the
1933 Act of the sale of the Shares to the Investors, or that will be integrated
with the offer or sale of the Shares for purposes of the rules and regulations
of any trading market such that it would require shareholder approval prior to
the closing of such other transaction unless shareholder approval is obtained
before the closing of such subsequent transaction.

7.10.    Fees. The Company shall be responsible for the payment of any placement
agent fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Investor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agents.

7.11.    Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of

 

22



--------------------------------------------------------------------------------

such time as (i) after the transactions contemplated by this Agreement are first
publicly announced or (ii) this Agreement is terminated in full. Each Investor
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company, such Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Investor understands and acknowledges that the SEC currently takes the position
that coverage of short sales of shares of the Ordinary Shares “against the box”
prior to effectiveness of a resale registration statement with securities
included in such registration statement would be a violation of Section 5 of the
1933 Act, as set forth in Item 239.10 of the 1933 Act Rules Compliance and
Disclosure Interpretations compiled by the Office of Chief Counsel, Division of
Corporation Finance.

7.12.    Passive Foreign Investment Company; Controlled Foreign Corporation. Not
later than forty-five (45) days after the end of Company’s fiscal year, the
Company will determine whether it and each of its Subsidiaries constitutes a
“passive foreign investment company” (a “PFIC”) or a “controlled foreign
corporation” (a “CFC”) as defined for U.S. tax purposes for such fiscal year and
if Company determines it is a PFIC or CFC, will so advise each Investor. For
each fiscal year of the Company, commencing with the first fiscal year for which
it is determined to be a PFIC, the Company and each of its Subsidiaries shall no
later than ninety (90) days after the end of such fiscal year, furnish each
Investor with all information necessary for them to make a qualified electing
fund (“QEF”) election, including (i) a PFIC Annual Information Statement under
Section 1295(b) of the U.S. Internal Revenue Code, as amended (the “Code”) and
(ii) all information necessary for it to complete IRS Form 8621 (or a successor
form). All information shall be provided in English. The Company will obtain the
advice of one of the “big four” accounting firms to make the determinations and
provide the information and statements as described in this paragraph.

8.    Survival and Indemnification.

8.1.    Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

8.2.    Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses, including without limitation reasonable attorney fees and
disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof (collectively, “Losses”), to
which such Person may become subject as a result of or relating to (a) any
breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents or (b) any
action instituted against the Investor or its Affiliates by any stockholder of
the Company who is not an Affiliate of such Investor, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Investor’s representations, warranties or covenants
under the Transaction Documents or any conduct by such Investor or its
Affiliates which constitutes fraud, gross negligence, willful misconduct or
malfeasance), and will reimburse any such Person for all such amounts as they
are incurred by such Person.

 

23



--------------------------------------------------------------------------------

8.3.    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for such indemnified party. No indemnifying party will,
except with the consent of the indemnified party, which consent shall not be
unreasonably withheld, conditioned or delayed, consent to entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation. No
indemnified party will, except with the consent of the indemnifying party,
consent to entry of any judgment or enter into any settlement. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Investor or its Affiliates against the Company or others
and any liabilities the Company may be subject to pursuant to law.

9.    Miscellaneous.

9.1.    Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors, provided such assignee agrees in writing to be bound by the
provisions hereof that apply to Investors. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Ordinary
Shares are converted into the equity securities of another Person, from and
after the effective time of such transaction, such Person shall, by virtue of
such transaction, be deemed to have assumed the obligations of the Company
hereunder, the term “Company” shall be deemed

 

24



--------------------------------------------------------------------------------

to refer to such Person and the term “Shares” shall be deemed to refer to the
securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective permitted successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

9.2.    Counterparts; Faxes; E-mail. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

9.3.    Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4.    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by facsimile,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

MeiraGTx Holdings plc

430 East 29th Street, 10th Floor

New York, New York 10016

Attn: Rich Giroux

With a copy to:

Latham & Watkins LLP

200 Clarendon Street

Boston, Massachusetts 02116

Attn: Peter N. Handrinos, Esq.

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.5.    Expenses. At the Closing, the Company has agreed to reimburse Johnson &
Johnson Innovation-JJDC, Inc. up to $35,000 for its legal fees and expenses.
Except as set forth herein to the contrary, the parties hereto shall pay their
own costs and expenses in

 

25



--------------------------------------------------------------------------------

connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel. In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable documented out-of-pocket costs and expenses
incurred by the prevailing party in such proceedings.

9.6.    Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and (a) prior to the Closing, Investors that
agreed to purchase 55% of the Shares to be issued and sold pursuant to this
Agreement and (b) following the Closing, the Required Investors. Notwithstanding
the foregoing, this Agreement may not be amended and the observance of any term
of this Agreement may not be waived with respect to any Investor without the
written consent of such Investor unless such amendment or waiver applies to all
Investors in the same fashion. No consideration (including any modification of
any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered to all of the parties to
this Agreement. For clarification purposes, this provision constitutes a
separate right granted to each Investor by the Company and negotiated separately
by each Investor, and is intended for the Company to treat the Investors as a
class and shall not in any way be construed as the Investors acting in concert
or as a group with respect to the purchase, disposition or voting of Shares or
otherwise. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon (i) prior to Closing, each Investor and (ii) following the
Closing, each holder of any Shares purchased under this Agreement at the time
outstanding, and in each case, each future holder of all such Shares and the
Company.

9.7.    Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investors
without the prior written consent of the Company (which consent shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Investors shall allow the Company, to the
extent reasonably practicable in the circumstances, reasonable time to comment
on such release or announcement in advance of such issuance. Notwithstanding the
foregoing, each Investor may identify the Company and the value of such
Investor’s security holdings in the Company in accordance with applicable
investment reporting and disclosure regulations or internal policies without
prior notice to or consent from the Company. The Company shall not include the
name of any Investor or any Affiliate or investment adviser of such Investor in
any press release or public announcement (which, for the avoidance of doubt,
shall not include any SEC Filing to the extent such disclosure is required by
SEC rules and regulations) without the prior written consent of such Investor.
By 8:30 a.m. (New York City time) on the trading day immediately following the
date this Agreement is executed, the Company shall issue a press release
disclosing all material terms of transactions contemplated by this Agreement
(the “Press Release”). No later than 5:30 p.m. (New York City time) on the first
trading day following the Closing Date, the Company will file a Current Report
on Form 8-K attaching the press release

 

26



--------------------------------------------------------------------------------

described in the foregoing sentence as well as copies of the Transaction
Documents. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC or Nasdaq. The parties acknowledge that
from and after the issuance of the Press Release, no Investor shall be in
possession of any material, nonpublic information received from the Company or
any of its respective officers, directors, employees or agents, with respect to
the transactions contemplated hereby that is not disclosed in the Press Release.
The Company shall not, and shall cause each of its officers, directors,
employees and agents, not to, provide any Investor with any such material,
nonpublic information regarding the Company from and after the filing of the
Press Release without the express written consent of such Investor.

9.8.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9.    Benefit of Agreement. Each of the Placement Agents is an intended
third-party beneficiary of the representations and warranties of each Investor
set forth in Section 5 of this Agreement.

9.10.    Entire Agreement. This Agreement, including the signature pages,
Exhibits, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9.11.    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

9.12.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court

 

27



--------------------------------------------------------------------------------

has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

9.13.    Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

9.14.    Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such Investor shall be personally liable for any liabilities of such
Investor.

[remainder of page intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     MEIRAGTX HOLDINGS PLC     By:   /s/ Richard Giroux       Name:
Richard Giroux       Title: Chief Operating Officer

 

29



--------------------------------------------------------------------------------

INVESTOR:     JOHNSON & JOHNSON INNOVATION-JJDC, INC.     By:   /s/ Asish K.
Xavier      

Name: Asish K. Xavier

Title: Vice President, Venture Investments

 

Investor Information    Entity Name:    Johnson & Johnson Innovation – JJDC,
Inc. Contact Person:    XXXX Address:    410 George Street, Suite 308 City:   
New Brunswick State:    New Jersey Zip Code:    08901 Telephone:    (XXX)
XXX-XXXX Facsimile:    Email:    XXXX@XXXX.com Copy of notices to:   

XXXX

XXXX

Johnson & Johnson Innovation (JJDC)

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

(XXX) XXX-XXXX

XXXX@XXXX.com

Tax ID # or Social Security #:    XX-XXXXXXX Name in which Shares should be
issued:    Johnson & Johnson Innovation – JJDC, Inc.

 

30



--------------------------------------------------------------------------------

INVESTOR: Perceptive Life Sciences Master Fund LTD         By:   /s/ James H.
Mannix      

Name: James H Mannix

Title: C.O.O

 

Investor Information    Entity Name:    Perceptive Life Sciences Master Fund
LTD. Contact Person:    XXXX Address:    51 Astor Place 10th Floor City:    New
York State:    New York Zip Code:    10003 Telephone:    (XXX) XXX-XXXX
Facsimile:    646-205-5301 Email:    XXXX@XXXX.com Tax ID # or Social Security
#:    XX-XXXXXXX Name in which Shares should be issued:        Perceptive Life
Sciences Master Fund LTD

 

31



--------------------------------------------------------------------------------

INVESTOR: 683 Capital Partners, LP         By:   /s/ Ari Zweiman      

Name: Ari Zweiman

Title: Managing Member

 

Investor Information    Entity Name:    683 Capital Partners, LP Contact Person:
   XXXX Address:    3 Columbus Circle, Ste 2205 City:    New York State:    New
York Zip Code:    10019 Telephone:    (XXX) XXX-XXXX Facsimile:    Email:   
XXXX@XXXX.com Tax ID # or Social Security #:    XX-XXXXXXX Name in which Shares
should be issued:    683 Capital Partners, LP

 

32



--------------------------------------------------------------------------------

INVESTOR:    

OrbiMed Partners Master Fund Limited

By: OrbiMed Capital LLC, Solely in its capacity as Investment Advisor

    By:   /s/ Sven H. Borho      

Name: Sven H. Borho

Title: Managing Member

 

Investor Information    Entity Name:    OrbiMed Partners Master Fund Limited
Contact Person:    XXXX Address:    601 Lexington Avenue 54th FL City:    New
York State:    NY Zip Code:    10022 Telephone:    (XXX) XXX-XXXX Facsimile:   
Email:    XXXX@XXXX.com Tax ID # or Social Security #:    XX-XXXXXXX Name in
which Shares should be issued:    OrbiMed Partners Master Fund Limited

 

33



--------------------------------------------------------------------------------

INVESTOR:    

The Biotech Growth Trust PLC

By: OrbiMed Capital LLC, Solely in its capacity as Investment Manager

    By:   /s/ Sven H. Borho      

Name: Sven H. Borho

Title: Managing Member

 

Investor Information    Entity Name:    The Biotech Growth Trust PLC Contact
Person:    XXXX Address:    601 Lexington Avenue 54th FL City:    New York
State:    NY Zip Code:    10022 Telephone:    (XXX) XXX-XXXX Facsimile:   
Email:    XXXX@XXXX.com Tax ID # or Social Security #:    XX-XXXXXXX Name in
which Shares should be issued:        The Biotech Growth Trust PLC

 

34



--------------------------------------------------------------------------------

Schedule 4.3

(a) The authorized capital stock of the Company is 1,288,327,750 ordinary
shares.

(b) The number of issued and outstanding ordinary shares is 27,386,6321

(c) The number of shares of capital stock issuable pursuant to the Company’s
stock plan is 3,262,365 ordinary shares.

(d) None.

 

1 

Does not include (i) 22,500 ordinary shares reserved in escrow for issuance in
connection with an acquisition or (ii) 158,832 ordinary shares the company is
obligated to issue in connection with a license agreement.

 

35



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name and Address

   Number of
Shares to be
Purchased    Aggregate
Purchase Price of
Shares

Johnson & Johnson Innovation-JJDC, Inc.
410 George Street
New Brunswick, New Jersey 08901

   2,898,550    $39,999,990.00

Perceptive Life Sciences Master Fund LTD
51 Astor Place, 10th Floor
New York, NY 10003

   1,304,348    $18,000,002.40

OrbiMed Partners Master Fund Limited
601 Lexington Avenue 54th FL
New York, NY 10022

   859,085    $11,855,373.00

The Biotech Growth Trust PLC
601 Lexington Avenue 54th FL
New York, NY 10022

   372,800    $5,000,002.20

683 Capital Partners, LP
3 Columbus Circle, Suite 2205
New York, NY 10019

   362,319    $5,000,002.20

 

36



--------------------------------------------------------------------------------

EXHIBIT B

Registration Rights Agreement

[Filed Separately]

 

37



--------------------------------------------------------------------------------

EXHIBIT C

Form of Investor Questionnaire

 

38



--------------------------------------------------------------------------------

APPENDIX I

INVESTOR QUESTIONNAIRE

To: MeiraGTx Holdings plc

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the ordinary shares,
nominal value $0.00003881 per share (the “Securities”), of MeiraGTx Holdings
plc., a Cayman Islands exempted company (the “Company”). The Securities are
being offered and sold by the Company in the United States without registration
under the Securities Act of 1933, as amended (the “Securities Act”), and the
securities laws of certain states, in reliance on the exemptions contained in
Section 4(a)(2) of the Securities Act and on Regulation D promulgated thereunder
and in reliance on similar exemptions under applicable state laws. The Company
must determine that a potential investor meets certain suitability requirements
before offering or selling the Securities to such investor. The purpose of this
Questionnaire is to assure the Company that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Questionnaire, you will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties as the Company deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Securities Act
or the securities laws of any state and that you otherwise satisfy the
suitability standards applicable to purchasers of the Securities. All potential
investors must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:    

Business Address:         (Number and Street)      

City:        State:         Zip Code:     

Telephone Number:                

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity: _________________________

Country/State of formation: _____________________    Approximate Date of
formation: __________________

Were you formed for the purpose of investing in the securities being
offered?    Yes  ☐    No  ☐

If an individual:

 

Residence Address:         (Number and Street)      

City:        State:         Zip Code:     

Telephone Number:                

Age:        Citizenship:         Where registered to vote:     

 

39



--------------------------------------------------------------------------------

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Company?    Yes  ☐    No  ☐

Social Security or Taxpayer Identification No.: ________________

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a purchaser of Securities of the Company.

 

☐    (1)    A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; ☐    (2)    A broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); ☐    (3)    An insurance company as defined in Section 2(a)(13) of the
Securities Act; ☐    (4)    An investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act; ☐    (5)    A Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958; ☐    (6)    A plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; ☐    (7)    An
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors; ☐    (8)    A private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940; ☐    (9)
   An organization described in Section 501(c)(3) of the Internal Revenue Code,
a corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the Securities, with total assets
in excess of $5,000,000; ☐    (10)    A trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person who has such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of investing in the Corporation;

 

40



--------------------------------------------------------------------------------

☐    (11)    A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000
(exclusive of the value of that person’s primary residence); ☐    (12)    A
natural person who had an individual income in excess of $200,000 in each of the
two most recent years, or joint income with that person’s spouse in excess of
$300,000, in each of those years, and has a reasonable expectation of reaching
the same income level in the current year; ☐    (13)    An executive officer or
director of the Company; ☐    (14)    An entity in which all of the equity
owners qualify under any of the above subparagraphs. If the undersigned belongs
to this investor category only, list the equity owners of the undersigned, and
the investor category which each such equity owner satisfies.

PART C. BAD ACTOR QUESTIONNAIRE

 

1.

During the past ten years, have you been convicted of any felony or misdemeanor
that is related to any securities matter?

 

Yes    ☐    (If yes, please continue to Question 1.a) No    ☐    (If no, please
continue to Question 2)

 

  a)

If your answer to Question 1 was “yes”, was the conviction related to: (i) the
purchase or sale of any security; (ii) the making of any false filing with the
Securities and Exchange Commission (the “SEC”); or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes  ☐     No  ☐

 

2.

Are you subject to any court injunction or restraining order entered during the
past five years that is related to any securities matter?

 

Yes    ☐    (If yes, please continue to Question 2.a) No    ☐    (If no, please
continue to Question 3)

 

  a)

If your answer to Question 2 was “yes”, does the court injunction or restraining
order currently restrain or enjoin you from engaging or continuing to engage in
any conduct or practice related to: (i) the purchase or sale of any security;
(ii) the making of any false filing with the SEC; or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes  ☐    No  ☐

 

41



--------------------------------------------------------------------------------

3.

Are you subject to any final order1 of any governmental commission, authority,
agency or officer2(2) related to any securities, insurance or banking matter?

 

Yes    ☐    (If yes, please continue to Question 3.a) No    ☐    (If no, please
continue to Question 4)

 

  a)

If your answer to Question 3 was “yes”:

 

  i)

Does the order currently bar you from: (i) associating with an entity regulated
by such commission, authority, agency or officer; (ii) engaging in the business
of securities, insurance or banking; or (iii) engaging in savings association or
credit union activities?

Yes  ☐     No  ☐

 

  ii)

Was the order (i) entered within the past ten years and (ii) based on a
violation of any law or regulation that prohibits fraudulent, manipulative or
deceptive conduct?

Yes  ☐     No  ☐

 

4.

Are you subject to any SEC disciplinary order?3(3)

 

Yes    ☐    (If yes, please continue to Question 4.a) No    ☐    (If no, please
continue to Question 5)

 

  a)

If your answer to Question 4 was “yes”, does the order currently: (i) suspend or
revoke your registration as a broker, dealer, municipal securities dealer or
investment adviser; (ii) place limitations on your activities, functions or
operations; or (iii) bar you from being associated with any particular entity or
class of entities or from participating in the offering of any penny stock?

 

5.

Are you subject to any SEC cease and desist order entered within the past five
years?

 

Yes    ☐    (If yes, please continue to Question 5.a) No    ☐    (If no, please
continue to Question 6)

 

  a)

If your answer to Question 5 was “yes”, does the order currently require you to
cease and desist from committing or causing a violation or future violation of
(i) any knowledge-based anti-fraud provision of the U.S. federal securities
laws4 or (ii) Section 5 of the Securities Act?

Yes  ☐     No  ☐

 

1 

A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.

2 

You may limit your response to final orders of: (i) state securities commissions
(or state agencies/officers that perform a similar function); (ii) state
authorities that supervise or examine banks, savings associations or credit
unions; (iii) state insurance commissions (or state agencies/officers that
perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.

3 

You may limit your response to disciplinary orders issued pursuant to Sections
15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the Investment
Advisers Act of 1940 (the “Advisers Act”).

4 

Including (but not limited to) Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of
the Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.

 

42



--------------------------------------------------------------------------------

6.

Have you been suspended or expelled from membership in, or suspended or barred
from association with a member of, a registered national securities exchange or
a registered national or affiliated securities association?

 

Yes    ☐    (If yes, please describe the basis of any such suspension or
expulsion and any related details in the space provided under Question 10
below)5 No    ☐    (If no, please continue to Question 7)

 

7.

Have you registered a securities offering with the SEC, made an offering under
Regulation A or been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC?

 

Yes    ☐    (If yes, please continue to Question 7.a) No    ☐    (If no, please
continue to Question 8)

 

  a)

If your answer to Question 7 was “yes”:

 

  i)

During the past five years, was any such registration statement or Regulation A
offering statement the subject of a refusal order, stop order or order
suspending the Regulation A exemption?

Yes  ☐    No  ☐

 

  ii)

Is any such registration statement or Regulation A offering statement currently
the subject of an investigation or proceeding to determine whether a stop order
or suspension order should be issued?

Yes  ☐    No  ☐

 

8.

Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

Yes  ☐    No  ☐

 

9.

Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

Yes  ☐    No  ☐

 

10.

In the space provided below, describe any facts or circumstances that caused you
to answer “yes” to any Question (indicating the corresponding Question number).
Attach additional pages if necessary.

 

5 

In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”

 

43



--------------------------------------------------------------------------------

A.

FOR EXECUTION BY AN INDIVIDUAL:

 

By:    

Print Name:    

 

 

 

Date

 

B.

FOR EXECUTION BY AN ENTITY:

 

Entity Name:    

    By:    

    Print Name:    

    Title:    

 

 

 

Date

 

C.

ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

Entity Name:    

    By:    

    Print Name:    

    Title:    

 

 

 

Date

 

Entity Name:    

    By:    

    Print Name:    

    Title:    

 

 

 

Date

 

44



--------------------------------------------------------------------------------

EXHIBIT D

Form of Selling Shareholder Questionnaire

 

45



--------------------------------------------------------------------------------

APPENDIX II

SELLING SHAREHOLDER NOTICE AND QUESTIONNAIRE

 

 

 

Name of Selling Shareholder (please print)

MEIRAGTX HOLDINGS PLC

QUESTIONNAIRE FOR SELLING SHAREHOLDERS

IMPORTANT: IMMEDIATE ATTENTION REQUIRED

This Questionnaire is being furnished to all persons or entities (the
“Investors”) electing to purchase ordinary shares, nominal value $0.00003881 per
share (“Ordinary Shares”), of MeiraGTx Holdings plc, a Cayman Islands exempted
company (the “Company”) pursuant to the Securities Purchase Agreement by and
among the Company and the Investors (the “Purchase Agreement”) to which this
Questionnaire is an Appendix. This Questionnaire relates to certain information
required to be disclosed in the registration statement (the “Registration
Statement”) to be prepared by the Company for filing with the United States
Securities and Exchange Commission (the “SEC”) pursuant to the Registration
Rights Agreement entered into by and among the Company and the Investors (the
“Registration Rights Agreement”) in connection with the Purchase Agreement. The
Company must receive a completed Questionnaire from each Investor in order to
include such Investor’s Ordinary Shares in the Registration Statement.

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information. Accordingly, Investors are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Attn: Sandy Kugbei

Fax: 212.751.4864 sandy.kugbei@lw.com

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation. If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact John Miller at 617.880.4651 or
john.miller@lw.com or N. Danny Shulman at 212.906.4797 or
n.danny.shulman@lw.com.

 

46



--------------------------------------------------------------------------------

PART I – SHARE OWNERSHIP

Item 1. Beneficial Ownership.

a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)

 

Amount Beneficially Owned1

  

Number of Common

Shares Owned

  

Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner”1:

 

Total Shares:      

 

Of such shares:   

Shares as to which you have sole

voting power:

     

 

Shares as to which you have shared

voting power:

     

 

Shares as to which you have sole

investment power:

     

 

Shares as to which you have shared

investment power:

     

 

Shares which you will have a right to

acquire before 60 days

after the date you complete this questionnaire

through the exercise of

options, warrants or otherwise:

     

 

Do you have any present plans to exercise options, warrants or otherwise
acquire, dispose of or to transfer Ordinary Shares of the Company between the
date you complete this Questionnaire and the date which is 60 days after the
date in which the Registration Statement is filed?

Answer:

If so, please describe.

b.    Pledged Securities. If any of such securities have been pledged or
otherwise deposited as collateral or are the subject matter of any voting trust
or other similar agreement or of any contract providing for the sale or other
disposition of such securities, please give the details thereof.

Answer:

c.    Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

Answer:

 

47



--------------------------------------------------------------------------------

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

 

Name and Address of

Actual Beneficial Owner

  

Relationship of

Such Person To You

  

Number of Shares

Beneficially Owned

d.    Shared Voting or Investment Power over Securities. Will any person be
deemed to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?

Answer:

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Securities in question.

 

Name and Address of

Beneficial Owner

  

Relationship of

Such Person To You

  

Number of Shares

Beneficially Owned

Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Ordinary Shares.

Answer:

Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

Answer:

Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.

 

Name

  

Nature of

Relationship

Item 5. Broker-Dealer Status. Is the Investor a broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)?

☐  Yes.

☐  No.

If so, please answer the remaining questions under this Item 5.

Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the Registration Statement and related prospectus.

 

48



--------------------------------------------------------------------------------

a.    If the Investor is a registered broker-dealer, please indicate whether the
Investor purchased its Ordinary Shares for investment or acquired them as
transaction-based compensation for investment banking or similar services.

Answer:

Note that if the Investor is a registered broker-dealer and received its
Ordinary Shares other than as transaction-based compensation, the Company is
required to identify the Investor as an underwriter in the Registration
Statement and related prospectus.

b.    Is the Investor an affiliate of a registered broker-dealer? For purposes
of this Question, an “affiliate” of a specified person or entity means a person
or entity that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the person or
entity specified.

☐  Yes.

☐   No.

If so, please answer questions (i)-(iii) below under this Item 5(b).

i.    Please describe the affiliation between the Investor and any registered
broker-dealers:

ii.    If the Ordinary Shares were received by the Investor other than in the
ordinary course of business, please describe the circumstances:

iii.    If the Investor, at the time of its receipt of Ordinary Shares, has had
any agreements or understandings, directly or indirectly, with any person to
distribute the Ordinary Shares, please describe such agreements or
understandings:

Note that if the Investor is an affiliate of a broker-dealer and did not receive
its Ordinary Shares in the ordinary course of business or at the time of receipt
had any agreements or understandings, directly or indirectly, to distribute the
securities, the Company must identify the Investor as an underwriter in the
Registration Statement and related prospectus.

Item 6. Nature of Beneficial Holding. The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Registration Rights Agreement).

a.    Is the Investor a natural person?

☐  Yes.

☐  No.

b.    Is the Investor required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, Form
10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the Exchange
Act?

☐  Yes.

☐  No.

 

49



--------------------------------------------------------------------------------

c.    Is the Investor an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?

☐  Yes.

☐   No.

If a subsidiary, please identify the publicly held parent entity:

d.    If you answered “no” to questions (a), (b) and (c) above, please identify
the controlling person(s) of the Investor (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:

***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***

 

50



--------------------------------------------------------------------------------

PART II – CERTAIN TRANSACTIONS

Item 7. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since January 1,
2016, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $120,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction. If the answer is “none”, please so
state.

Answer:

Item 8. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.

Answer:

 

51



--------------------------------------------------------------------------------

PART III – PLAN OF DISTRIBUTION

The selling shareholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their ordinary shares or interests in the
ordinary shares on any exchange, market or trading facility on which the shares
are traded or in private transactions. These dispositions may be at fixed
prices, at prevailing market prices at the time of sale, at prices related to
the prevailing market price, at varying prices determined at the time of sale,
or at negotiated prices. The selling shareholders may use one or more of the
following methods when disposing of the shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

through brokers, dealers or underwriters that may act solely as agents;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of disposition; and

 

  •  

any other method permitted pursuant to applicable law.

The selling shareholders may also sell shares under Rule 144 or Rule 904 under
the Securities Act of 1933, as amended, or Securities Act, if available, or
Section 4(a)(1) under the Securities Act, rather than under this prospectus.

Broker-dealers engaged by the selling shareholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling shareholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling shareholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the ordinary shares owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell ordinary shares from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling shareholders to include the pledgee, transferee or other successors
in interest as selling shareholders under this prospectus.

Upon being notified in writing by a selling shareholder that any material
arrangement has been entered into with a broker-dealer for the sale of ordinary
shares through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling shareholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such ordinary shares were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon being
notified in writing by a selling shareholder that a donee or pledgee intends to
sell more than 500 ordinary shares, we will file a supplement to this prospectus
if then required in accordance with applicable securities law.

 

52



--------------------------------------------------------------------------------

The selling shareholders also may transfer the ordinary shares in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the ordinary shares or interests in ordinary
shares, the selling shareholders may enter into hedging transactions after the
effective date of the registration statement of which this prospectus is a part
with broker-dealers or other financial institutions, which may in turn engage in
short sales of the ordinary shares in the course of hedging the positions they
assume. The selling shareholders may also sell ordinary shares short after the
effective date of the registration statement of which this prospectus is a part
and deliver these securities to close out their short positions, or loan or
pledge the ordinary shares to broker-dealers that in turn may sell these
securities. The selling shareholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The selling shareholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

We have advised the selling shareholders that they are required to comply with
Regulation M promulgated under the Securities Exchange Act of 1934, as amended,
during such time as they may be engaged in a distribution of the shares. The
foregoing may affect the marketability of the ordinary shares.

The aggregate proceeds to the selling shareholders from the sale of the ordinary
shares offered by them will be the purchase price of the ordinary shares less
discounts or commissions, if any. Each of the selling shareholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of ordinary shares to be made directly
or through agents. We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling shareholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling shareholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement, (b) such time
as all of the shares covered by this prospectus have been previously sold or
transferred in accordance with Rule 144 of the Securities Act, or (c) the date
on which the ordinary shares covered by this prospectus may be sold or
transferred by non-affiliates without any volume or manner-of-sale restrictions
and without current public information limitations pursuant to Rule 144 of the
Securities Act.

*        *        *

The undersigned has reviewed the form of Plan of Distribution set forth above
and does not have a present intention of effecting a sale in a manner not
described therein.

_____ Agree _____ Disagree

(If left blank, response will be deemed to be “Agree”.)

 

53



--------------------------------------------------------------------------------

The undersigned hereby represents that the undersigned understands, pursuant to
Interpretation A.65 in the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997, a copy of which is attached hereto as Exhibit 1, that the
undersigned may not make any short sale of the Ordinary Shares prior to the
effectiveness of the Registration Statement, and further covenants to the
Company that the undersigned will not engage in any short sales of such shares
to be registered under the Registration Statement prior to its effectiveness.

 

54



--------------------------------------------------------------------------------

SIGNATURE

The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement.
If at any time any of the information set forth in the responses to this
Questionnaire has materially changed due to passage of time (other than due to
the receipt of the Ordinary Shares set forth opposite the undersigned’s name in
the Schedule of Investors in the Purchase Agreement), or any development occurs
which requires a change in any of the answers, or has for any other reason
become incorrect, the undersigned agrees to furnish as soon as practicable to
the individual to whom a copy of this Questionnaire is to be sent, as indicated
and at the address shown on the first page hereof, any necessary or appropriate
correcting information. Otherwise, the Company is to understand that the above
information continues to be, to the best of the undersigned’s knowledge,
information and belief, complete and correct.

Upon any sale of Ordinary Shares pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.

The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.

 

      Name of Investor:     Date:       , 2018     Signature:    

Print Name:    

Title (if applicable):    

Address:  

    Street      

Street     City                                    
                State                         Zip Code   Telephone Number  
Email Address

 

55



--------------------------------------------------------------------------------

FOOTNOTES

 

1.

Beneficial Ownership. You are the beneficial owner of a security, as defined in
Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.

This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

 

2.

Associate. The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

Please identify your associate referred to in your answer and indicate your
relationship.

 

3.

Immediate Family. The members of your “immediate family” are deemed to include
the following: your spouse; your parents; your children; your siblings; your
mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law.

 

4.

Transactions. The term “transaction” is to be understood in its broadest sense,
and includes the direct or indirect receipt of anything of value. Please note
that indirect as well as direct material interests in transactions are to be
disclosed. Transactions in which you would have a direct interest would include
your purchasing or leasing anything (shares in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.

 

56



--------------------------------------------------------------------------------

Exhibit 1

Securities Act Sections Compliance and Disclosure Interpretations
Section 239.10: “An issuer filed a Form S-3 registration statement for a
secondary offering of common stock which is not yet effective. One of the
selling shareholders wanted to do a short sale of common stock ‘against the box’
and cover the short sale with registered shares after the effective date. The
issuer was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”

 

57



--------------------------------------------------------------------------------

Exhibit I

CERTIFICATE OF SUBSEQUENT SALE

Computershare Trust Company, N.A.

 

  RE:

Sale of Ordinary Shares of MeiraGTx Holdings plc (the “Company”) pursuant to the
Company’s Prospectus dated _____________, ____ (the “Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of Ordinary Shares
of the Company included in the table of Selling Shareholders in the Prospectus,
that the undersigned has sold the shares pursuant to the Prospectus and in a
manner described under the caption “Plan of Distribution” in the Prospectus and
that such sale complies with all securities laws applicable to the undersigned,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Shareholder (the beneficial owner):    

 

Record Holder (e.g., if held in name of nominee):    

 

Book Entry Position or Restricted Share Certificate No.(s):    

 

Number of Shares Sold:    

 

Date of Sale:    

In the event that you receive a share certificate(s) or evidence of a book entry
position representing more Ordinary Shares than have been sold by the
undersigned, then you should return to the undersigned a newly issued
certificate or book entry position for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a stop
transfer on your records with regard to such certificate. Notwithstanding the
foregoing, in the event that the undersigned executes and delivers to you and to
the Company the certification set forth on Annex I, upon instructions from the
Company, you should return to the undersigned a newly issued certificate or book
entry position for such excess Ordinary Shares in the name of the Record Holder
without any restrictive legend. In addition, no subsequent certification will be
required to be delivered to you by the undersigned provided that the
representations and warranties set forth on Annex I have been delivered to you
and continue to be accurate.

 

      Very truly yours,

Dated:         By:    

      Print Name:           Title:    

 

cc:

MeiraGTx Holdings plc

430 East 29th Street, 10th Floor

New York, NY

Attn: Rich Giroux

 

58



--------------------------------------------------------------------------------

Annex I

In connection with any excess shares to be returned to the Selling Shareholder
upon a sale of Ordinary Shares of MeiraGTx Holdings plc (the “Company”) included
in the table of Selling Shareholders in the Prospectus, the undersigned hereby
certifies to the Company and Computershare Trust Company, N.A. that:

1.    In connection with the sale by the undersigned shareholder of any of the
Ordinary Shares, the undersigned shareholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned shareholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended.

2.    Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.

3.    The undersigned shareholder will only sell the Ordinary Shares while the
Registration Statement is effective, unless another exemption from registration
is available.

4.    The Company and its attorneys may rely on this letter to the same extent
as if it were addressed to them.

5.    The undersigned shareholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.

All terms not defined herein are as defined in the Securities Purchase Agreement
entered into in [                ], 2019 among the Company and the Investors.

 

      Very truly yours,

Dated:         By:    

      Print Name:           Title:    

 

59